UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6188



NATHANIEL SMITH THURSTON, JR.,

                                             Petitioner - Appellant,

          versus


MICKEY RAY; UNITED STATES ATTORNEY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-00-20-3-24BC)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Smith Thurston, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Smith Thurston, Jr., appeals the district court’s

order denying relief on his 28 U.S.C. § 2241 (1994) motion.      We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Thurston v. Ray, No. CA-00-20-3-24BC (D.S.C.

filed Jan. 11, 2001; entered Jan. 16, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2